Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 2/9/2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Claim Objections
Claim 7 is objected to because of the following informalities:  because the claim 7 was misspell “appa” and imcompleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20160007138 (hereinafter referred to as Palanisamy). 
Consider claims 1, 8, 15, Palanisamy teaches a communications method for event monitoring (see at least Fig. 1, 5, 20A, 20D, 20E), comprising: 
receiving, by an exposure function apparatus, a first message, for configuring one or more monitoring events for a user group that comprises a plurality of members (see at least ¶ [0115], “…a group creation event occurs at the service layer. In an example embodiment, the event is identified at an SCS 212. The event may be initiated in response to activity by, for example, the user, the application, or a UE, or it may be initiated in response to some conditions at the application or service layer (i.e., when a certain application defined criteria is satisfied) or in response to administrator activity …” and further see at least ¶ [0116], “…the GCR message may further comprise the following: sub-grouping information such as, for example, a list of UEs and services for the sub-groups; and merging information which may comprise, for example a list of group IDs and individual UE IDs that are to be merged into a single group…”); 
obtaining, by the exposure function apparatus, member information of the plurality of members (see at least ¶ [0116], “…the GCR message may further comprise the following: sub-grouping information such as, for example, a list of UEs and services for the sub-groups; and merging information which may comprise, for example a list of group IDs and individual UE IDs that are to be merged into a single group…”); 
determining, by the exposure function apparatus based on the member information, that one or more reports of the one or more monitoring events for each of 
deleting, by the exposure function apparatus, a monitoring event configuration of the one or more monitoring events generated based on the first message (see at least ¶ [0069], “…Applicants disclose herein systems and methods whereby service level systems such as SCSs dynamically coordinate with the core 3GPP mobile network to create, modify, and delete groups of MTC devices for purposes of receiving mobile network services…” and further see at least ¶ [0113], “…the SCS 212 may initiate a modification procedure when a device or application has changed location, shut down, has an expired subscription, has elected to leave or join the group, or when the SCS 212 elects to add or delete a device or application to/from a group…”).
Consider claims 2, 9, 16 (depends on at least claims 1, 8, 15), Palanisamy discloses the limitations of claims 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:
Palanisamy teaches obtaining the exposure function apparatus, member information of the user group comprises: obtaining, the member information of the user group from a user data management apparatus (see at least ¶ [0116], “…the GCR message may further comprise the following: sub-grouping information such as, for example, a list of UEs and services for the sub-groups; and merging information which 
Consider claims 3, 10, 17 (depends on at least claims 1, 8, 15), Palanisamy discloses the limitations of claims 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:
Palanisamy teaches a first value represented by N that indicates a quantity of the plurality of members (see at least ¶ [0104], “…the contents of the GCR message (such as, for example, the requested service, characteristics of the service, number of UEs in the group, etc.) to determine a method for use in delivery of the service…”).
Consider claims 4, 11, 17 (depends on at least claims 1, 8, 15), Palanisamy discloses the limitations of claims 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:
Palanisamy teaches determining that the one or more reports of the one or more monitoring events for each of the plurality of members in the user group are received comprises: in response to determining that the first message configures a one-time monitoring request for the user group and N reports are received, determining, by the exposure function apparatus, that the one or more reports for each of the plurality of members, are received (see at least ¶ [0104], “…the contents of the GCR message (such as, for example, the requested service, characteristics of the service, number of UEs in the group, etc.) to determine a method for use in delivery of the service…” and further see at least ¶ [0215], “…the time period for executing the service, the number of attempts that may be made to deliver the service, the time period for sending the report back to MTC-IWF 210, format for the report, etc…”).

Palanisamy teaches determining, by the exposure function apparatus, that the first message configures the one- time monitoring request in response to determining that a second value comprised in the first message indicating a maximum quantity of the one or more reports for each of the plurality of members equals 1 (see at least ¶ [0087], “…the group messaging service or group policy; the requirements/characteristics of the requested service(s); membership information such as a list of devices, which may be external identifiers of devices and/or external group identifiers of previously created groups, and/or application identifiers that should be part of the group (optional); flag data indicating if the mobile network operation (MNO) can make modifications to the group; an indication of how long the group is to exist; flag data indicating whether direct group execution is requested; a sub-grouping flag to indicate whether the MNO can suggest breaking the group into multiple sub-groups or not; and, if sub-grouping is supported, then the max number of subgroups that may be formed can be indicated…”).
Consider claims 7, 13, 20 (depends on at least claims 1, 8, 15), Palanisamy discloses the limitations of claims 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:
Palanisamy teaches sending, by the exposure function apparatus, a second message to instruct the user data management apparatus to delete the monitoring event configuration for the user group (see at least ¶ [0069], “…Applicants disclose herein systems and methods whereby service level systems such as SCSs dynamically coordinate with the core 3GPP mobile network to create, modify, and delete groups of 
Consider claim 12 (depends on at least claim 11), Palanisamy discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Palanisamy teaches determining that the first message configures a plurality of monitoring events for the user group; and determining, that the one or more reports for each of the plurality of members are received in response to determining that a report monitoring event is received for each of the plurality of monitoring events (see at least ¶ [0087], “…the group messaging service or group policy; the requirements/characteristics of the requested service(s); membership information such as a list of devices, which may be external identifiers of devices and/or external group identifiers of previously created groups, and/or application identifiers that should be part of the group (optional); flag data indicating if the mobile network operation (MNO) can make modifications to the group; an indication of how long the group is to exist; flag data indicating whether direct group execution is requested; a sub-grouping flag to indicate whether the MNO can suggest breaking the group into multiple sub-groups or not; and, if sub-grouping is supported, then the max number of subgroups that may be formed can be indicated…”).
Consider claims 6, 14, 19 (depends on at least claims 1, 8, 15), Palanisamy discloses the limitations of claims 1, 8, 15 as applied to claim rejection 1, 8, 15 above and further discloses:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645